IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: EXTENSION OF TEMPORARY              : No. 336 Common Pleas Judicial
ASSIGNMENT OF JUDGES OF                    : Classification Docket
PHILADELPHIA MUNICIPAL COURT TO            :
THE COURT OF COMMON PLEAS OF               :
THE FIRST JUDICIAL DISTRICT OF             :
PENNSYLVANIA                               :

                                     ORDER

PER CURIAM:
             AND NOW, this 4th day of March, 2016, the Petitions of Sheila Woods-

Skipper, President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for the extension of temporary assignment of Judges of Philadelphia

Municipal Court to the Court of Common Pleas of the First Judicial District of

Pennsylvania are hereby granted, as follows:

             Hon. Frank T. Brady
             Hon. Martin S. Coleman
             Hon. James M. DeLeon
             Hon. Teresa Carr Deni
             Hon. Patrick F. Dugan
             Hon. Joyce O. Eubanks
             Hon. Jacquelyn Frazier-Lyde
             Hon. Thomas F. Gehret
             Hon. Barbara S. Gilbert
             Hon. Charles Hayden
             Hon. Nazario Jimenez, Jr.
             Hon. Lydia Y. Kirkland
             Hon. Gerard A. Kosinski
             Hon. Henry Lewandowski III
             Hon. William A. Meehan, Jr.
             Hon. Bradley K. Moss
             Hon. Marsha H. Neifield
             Hon. Wendy L. Pew
             Hon. Harvey W. Robbins
Hon. T. Francis Shields
Hon. David C. Shuter
Hon. Karen Y. Simmons
Hon. Craig M. Washington
Hon. Marvin L. Williams




                           -2-